 

Exhibit 10.4

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 15, 2017,
by and among Marrone Bio Innovations, Inc., a Delaware corporation, with
headquarters located at 1540 Drew Avenue, Davis, CA 95618 (the “Company”), and
the Investors (as hereinafter defined).

 

WHEREAS:

 

A. Pursuant to the Securities Purchase Agreement by and among the Company and
the buyers named therein (the “Buyers”) of even date herewith (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to each Buyer
(i) shares (the “SPA Shares”) of the Company’s common stock, par value $0.00001
per share (the “Common Stock”) and (ii) warrants (the “SPA Warrants”), which
will be exercisable to purchase shares of Common Stock (as exercised,
collectively, the “SPA Warrant Shares”) in accordance with the terms of the SPA
Warrants.

 

B. Pursuant to the Omnibus Amendment No. 4, of even date herewith, by and among
the Company and Ivy Science & Technology Fund, Waddell & Reed Advisors Science &
Technology Fund and Ivy VIP Science & Technology, the Company has agreed to
exchange a portion of the outstanding principal amount of the notes described
therein for shares of Common Stock (the “Waddell Shares”) and warrants (the
“Waddell Warrants”), which shall be exercisable to purchase shares of Common
Stock (as exercised, collectively, the “Waddell Warrant Shares”) in accordance
with the terms of the Waddell Warrants.

 

C. Pursuant to the Sixth Amendment to Loan Agreement, of even date herewith, by
and between the Company and Gordon Snyder, an individual, as administrative
agent for the lenders party to that certain Loan Agreement, dated as of October
2, 2012 (as may be amended from time to time), the Company has agreed to
exchange a portion of the outstanding principal amount of the notes described
therein for shares of Common Stock (the “Snyder Shares” and, collectively with
the SPA Shares and the Waddell Shares, the “Common Shares”) and warrants (the
“Snyder Warrants”), which shall be exercisable to purchase shares of Common
Stock (as exercised, collectively, the “Snyder Warrant Shares”) in accordance
with the terms of the Snyder Warrants.

 

D. Pursuant to the Engagement Letter, as amended on December 15, 2017, by and
between the Company and National Securities Corporation (the “Placement Agent”),
the Company has agreed to issue to the Placement Agent, as consideration for its
services as placement agent for the transactions under the Securities Purchase
Agreement, warrants (the “Placement Agent Warrants” and, collectively with the
SPA Warrants, the Waddell Warrants and the Snyder Warrants, the “Warrants”),
which shall be exercisable to purchase shares of Common Stock (as exercised, the
“Placement Agent Warrant Shares” and, collectively with the SPA Warrant Shares,
the Waddell Warrant Shares and the Snyder Warrant Shares, the “Warrant Shares”)
in accordance with the terms of the Placement Agent Warrants.

 

 

 



 

E. In connection with transactions described above, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

 

1. Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a) “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.

 

(b) “Additional Effectiveness Deadline” means the date which is the earlier of
(x) (i) the date which is one hundred twenty (120) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline and (y)
the fifth (5th) Business Day after the date the Company is notified (orally or
in writing, whichever is earlier) by the SEC that such Additional Registration
Statement will not be reviewed or will not be subject to further review;
provided, however, that if the Additional Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the
Additional Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.

 

(c) “Additional Filing Date” means the date on which the Additional Registration
Statement is filed with the SEC.

 

(d) “Additional Filing Deadline” means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the most recent
Additional Effective Date, as applicable.

 

(e) “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included on a Registration Statement, and (ii) any capital stock of
the Company issued or issuable with respect to the Common Shares, the Warrants,
the Warrant Shares or the Cutback Shares, as applicable, as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on exercise of the Warrants;
provided, that any such Additional Registrable Securities shall cease to be
Additional Registrable Securities to the extent: (i) a Registration Statement
with respect to the sale of such Additional Registrable Securities has become
effective under the 1933 Act and such Additional Registrable Securities have
been disposed of pursuant to such Registration Statement; (ii) such Additional
Registrable Securities are able to be sold pursuant to Rule 144 without regard
to the volume and manner of sale limitations contained thereunder and without
the requirement of the Company to comply with Rule 144(c)(1); (iii) such
Additional Registrable Securities shall have been otherwise transferred and no
longer bear a legend restricting transfer under the 1933 Act, and may be resold
without registration under the 1933 Act; or (iv) such Additional Registrable
Securities cease to be outstanding.

 

2

 



 

(f) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

 

(g) “Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, without regard to any
limitations on the exercise of the Warrants.

 

(h) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

(i) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

 

(j) “Cutback Shares” means any of the Initial Required Registration Amount or
the Additional Required Registration Amount of Registrable Securities not
included in any Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to Rule
415. The number of Cutback Shares shall be allocated pro rata among the
Investors with each Investor entitled to elect the portion of its Common Shares
and/or Warrant Shares that are to be considered Cutback Shares. For the purpose
of determining the Cutback Shares, in order to determine any applicable Required
Registration Amount, unless an Investor referenced in the following categories
(ii) or (iii) gives written notice to the Company to the contrary with respect
to the allocation of its Cutback Shares as between Common Shares and Warrant
Shares set forth in categories (ii) or (iii), as applicable: (i) first, the
Placement Agent Warrant Shares shall be excluded until all the Placement Agent
Warrant Shares have been excluded; (ii) second, the Snyder Warrant Shares and
the Waddell Warrant Shares shall be excluded on a pro rata basis among the
holders of Snyder Warrant Shares and Waddell Warrant Shares until all of the
Snyder Warrant Shares and Waddell Warrant Shares have been excluded and
thereafter the Snyder Shares and the Waddell Shares shall be excluded on a pro
rata basis among the holders of all Snyder Shares and Waddell Shares until all
of the Snyder Shares and Waddell Shares have been excluded; and (iii) third, the
SPA Warrant Shares shall be excluded on a pro rata basis among the Buyers until
all of the SPA Warrant Shares have been excluded and thereafter the SPA Shares
shall be excluded on a pro rata basis among the Buyers until all of the SPA
Shares have been excluded.

 

(k) “effective” and “effectiveness” refer to a Registration Statement that has
been declared effective by the SEC and is available for the resale of the
Registrable Securities required to be covered thereby.

 

(l) “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.

 

3

 



 

(m) “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

(n) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American LLC, The NASDAQ Global Select Market or The Nasdaq
Global Market.

 

(o) “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

 

(p) “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(q) “Initial Effectiveness Deadline” means the date which is one hundred eighty
(180) calendar days after the Closing Date; provided, however, that if the
Initial Effectiveness Deadline falls on a Saturday, Sunday or other day that the
SEC is closed for business, the Initial Effectiveness Deadline shall be extended
to the next Business Day on which the SEC is open for business.

 

(r) “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

 

(s) “Initial Filing Deadline” means the date which is sixty (60) calendar days
after the Closing Date.

 

(t) “Initial Registrable Securities” means (i) the Common Shares issued, (ii)
the Warrant Shares issued or issuable upon exercise of the Warrants and (iii)
any capital stock of the Company issued or issuable with respect to the Common
Shares, the Warrant Shares or the Warrants, in each case as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on the exercise of the Warrants;
provided, that any such Initial Registrable Securities shall cease to be Initial
Registrable Securities to the extent: (i) a Registration Statement with respect
to the sale of such Initial Registrable Securities has become effective under
the 1933 Act and such Initial Registrable Securities have been disposed of
pursuant to such Registration Statement; (ii) such Initial Registrable
Securities are able to be sold pursuant to Rule 144 without regard to the volume
and manner of sale limitations contained thereunder and without the requirement
of the Company to comply with Rule 144(c)(1); (iii) such Initial Registrable
Securities shall have been otherwise transferred and no longer bear a legend
restricting transfer under the 1933 Act, and may be resold without registration
under the 1933 Act; or (iv) such Initial Registrable Securities cease to be
outstanding.

 

(u) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.

 

(v) “Initial Required Registration Amount” means the sum of (i) the number of
Common Shares issued and (ii) the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, each as of the Trading Day immediately
preceding the applicable date of determination, without regard to any
limitations on the exercise of the Warrants.

 

4

 



 

(w) “Investors” means the investors listed on the Schedule of Investors attached
hereto and any other holder of Registrable Securities that is a party to this
Agreement or that succeeds to the rights hereunder in accordance with Section 9.

 

(x) “Lead Investor” means Ospraie Ag Science LLC.

 

(y) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(z) “Principal Market” means The NASDAQ Capital Market.

 

(aa) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(bb) “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities; provided, that any such Registrable
Securities shall cease to be Registrable Securities to the extent: (i) a
Registration Statement with respect to the sale of such Registrable Securities
has become effective under the 1933 Act and such Registrable Securities have
been disposed of pursuant to such Registration Statement; (ii) such Registrable
Securities are able to be sold pursuant to Rule 144 without regard to the volume
and manner of sale limitations contained thereunder and without the Company’s
requirement to comply with Rule 144(c)(1); (iii) such Registrable Securities
shall have been otherwise transferred and no longer bear a legend restricting
transfer under the 1933 Act, and may be resold without registration under the
1933 Act; or (iv) such Registrable Securities cease to be outstanding.

 

(cc) “Registration Statement” means the Initial Registration Statement and the
Additional Registration Statement, as applicable.

 

(dd) “Required Holders” means the holders of at least a majority of the
Registrable Securities and shall include the Lead Investor so long as the Lead
Investor or any of its Affiliates together maintain the Lead Investor Minimum
Threshold (as defined in the Securities Purchase Agreement).

 

(ee) “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

 

(ff) “Rule 144” means Rule 144 (or any successor thereto) promulgated under the
1933 Act.

 

(gg) “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

5

 



 

(hh) “SEC” means the United States Securities and Exchange Commission.

 

(ii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

2. Registration.

 

(a) Initial Mandatory Registration. The Company shall prepare, and, in no event
later than the Initial Filing Deadline, file with the SEC the Initial
Registration Statement on Form S-3 covering the resale of all of the Initial
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration on another appropriate form that the Company is then eligible to
use, subject to the provisions of Section 2(e). The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC. The Initial Registration Statement shall contain the “Plan of
Distribution” and “Selling Stockholders” sections in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have the Initial Registration Statement declared effective by the SEC no
later than the Initial Effectiveness Deadline. By 9:30 a.m. New York time on the
second Business Day following the Initial Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Initial Registration
Statement.

 

(b) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form S-3 covering the
resale of all of the Additional Registrable Securities not previously registered
on an Additional Registration Statement hereunder. To the extent the staff of
the SEC does not permit the Additional Required Registration Amount to be
registered on an Additional Registration Statement, the Company shall file
Additional Registration Statements successively trying to register on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until the Additional Required Registration Amount has
been registered with the SEC. In the event that Form S-3 is unavailable for such
a registration, the Company shall use such other form as is available for such a
registration on another appropriate form that the Company is then eligible to
use, subject to the provisions of Section 2(e). Each Additional Registration
Statement prepared pursuant hereto shall register for resale at least that
number of shares of Common Stock equal to the Additional Required Registration
Amount determined as of the date such Additional Registration Statement is
initially filed with the SEC. Each Additional Registration Statement shall
contain the “Plan of Distribution” and “Selling Stockholders” sections in
substantially the form attached hereto as Exhibit B. The Company shall use its
reasonable best efforts to have each Additional Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Effectiveness Deadline. By 9:30 a.m. New York time on the second
Business Day following the Additional Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Additional Registration
Statement.

 

6

 



 

(c) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the SEC. In no event shall the Company include any securities other
than Registrable Securities on any Registration Statement without the prior
written consent of the Required Holders.

 

(d) Investors’ Counsel. Subject to Section 5 hereof, the Required Holders shall
have the right to select one legal counsel for the Investors to review any
registration pursuant to this Section 2 (“Investors’ Counsel”), which shall be
Schulte Roth & Zabel LLP or such other counsel as thereafter designated by the
Required Holders. The Company and Investors’ Counsel shall reasonably cooperate
with each other in performing the Company’s obligations under this Agreement.

 

(e) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) use such other form as is available for such a registration on another
appropriate form that the Company is then eligible to use and (ii) use its
reasonable best efforts to register the Registrable Securities on Form S-3 as
soon as practicable after the Company becomes eligible to use such form,
provided that the Company shall use its reasonable best efforts to maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC. Notwithstanding the foregoing, the Company shall
take all actions necessary to maintain its eligibility to register the
Registrable Securities for resale by the Investors on Form S-3.

 

3. Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b) or 2(e), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

(a) The Company shall use its reasonable best efforts to keep each Registration
Statement effective pursuant to Rule 415 as long as the securities covered
thereby are Registrable Securities (the “Registration Period”). The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The term “reasonable best efforts” shall mean, among other things,
that the Company shall submit to the SEC, within two (2) Business Days after the
later of the date that (i) the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on a particular Registration Statement, as the case may
be, and (ii) the approval of Investors’ Counsel pursuant to Section 3(c) (which
approval is immediately sought), a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than two (2) Business
Days after the submission of such request. The Company shall respond in writing
to comments made by the SEC in respect of a Registration Statement as soon as
reasonably practicable, but in no event later than fifteen (15) days after the
receipt of comments by or notice from the SEC that an amendment is required in
order for a Registration Statement to be declared effective.

 

7

 



 

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q, Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

(c) The Company shall (A) permit Investors’ Counsel to review and comment upon
(i) a Registration Statement at least four (4) Business Days prior to its filing
with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports) in a form to which Investors’ Counsel
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Investors’ Counsel, which consent shall
not be unreasonably withheld. The Company shall furnish to Investors’ Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Investors’ Counsel in performing the
Company’s obligations pursuant to this Section 3.

 

8

 



 

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) if requested by an
Investor, promptly after the same is prepared and filed with the SEC, at least
one copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, such number of copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto as such Investor may reasonably request and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.

 

(e) The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Investors’ Counsel and each
Investor of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.

 

(f) The Company shall notify Investors’ Counsel and each Investor in writing of
the happening of any event but in any event on the same Trading Day as such
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (provided that in no event shall notice contain any material,
nonpublic information, unless an Investor gives its prior written consent
thereto), and, subject to Section 3(r), promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
Investors’ Counsel and each Investor as Investors’ Counsel or such Investor may
reasonably request. The Company shall also promptly notify Investors’ Counsel
and each Investor in writing (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Investors’ Counsel and each Investor by
facsimile or email on the same day of such effectiveness and by overnight mail),
(ii) of any request by the SEC for amendments or supplements to a Registration
Statement or related prospectus or related information and (iii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate. By 9:30 a.m. New York City time on
the second Business Day following the date any post-effective amendment has
become effective, the Company shall file with the SEC in accordance with Rule
424 under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Registration Statement.

 

9

 



 

(g) The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, use its
reasonable best efforts to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Investors’ Counsel and each Investor
who holds Registrable Securities being sold of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation of any
proceeding for such purpose.

 

(h) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor reasonably
believes (based on the advice of Investors’ Counsel) that it could reasonably be
deemed to be an underwriter of Registrable Securities, at the reasonable request
of such Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Investor, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to such
Investor.

 

(i) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor reasonably
believes (based on the advice of Investors’ Counsel) that it could reasonably be
deemed to be an underwriter of Registrable Securities, the Company shall make
available for inspection by (i) such Investor and (ii) Investors’ Counsel and
(iii) one firm of accountants or other agents retained by the Investors
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree to hold in strict confidence and shall not make any disclosure
(except to an Investor) or use of any Record or other information which the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a material misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement. Each Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

 

10

 



 

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement. The Company
agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

(k) The Company shall promptly use its reasonable best efforts to either (i)
cause all of the Registrable Securities covered by a Registration Statement to
be listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure the inclusion for quotation of all of the Registrable Securities on
the Principal Market or another Eligible Market that is then the principal
trading market on which the Common Stock is listed. The Company shall use its
reasonable best efforts to maintain the authorization for quotation of the
Common Stock on the Principal Market or any other Eligible Market. Neither the
Company nor any of its Subsidiaries (as defined in the Securities Purchase
Agreement) shall take any action which would be reasonably expected to result in
the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(k).

 

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

11

 



 

(m) If requested by an Investor, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering
(to the extent such information relates to information relating to such
Investor); and (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment.

 

(n) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

 

(p) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

(q) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A.

 

(r) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed twenty (20)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of sixty (60) days and the first day
of any Grace Period must be at least five (5) Trading Days after the last day of
any prior Grace Period (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

 

12

 



 

(s) Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Investor as an underwriter in any public disclosure or filing with the SEC,
the Principal Market or any Eligible Market and any Investor being deemed an
underwriter by the SEC; provided, however, that the foregoing shall not prohibit
the Company from including the disclosure found in the “Plan of Distribution”
section attached hereto as Exhibit B in the Registration Statement.

 

(t) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, without the prior written consent of the Required Holders,
enter into any agreement with respect to its securities, that conflict with or
impair the registration rights granted to the Investors in this Agreement or
otherwise conflicts with the provisions hereof.

 

4. Obligations of the Investors.

 

(a) At least five (5) Business Days prior to the first anticipated Filing Date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete any registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

 

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of copies of the
supplemented or amended prospectus as contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f) and for which the Investor
has not yet settled.

 

13

 



 

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

5. Expenses of Registration.

 

All expenses incident to the Company’s performance of or compliance with this
Agreement shall be paid by the Company, including, without limitation, all
registration, listing and qualifications fees, printers fees, fees and expenses
of the Company’s independent auditors, and fees and expenses of counsel for the
Company shall be paid by the Company. The Company shall also be responsible for
the reasonable fees and disbursements of Investors’ Counsel in connection with
registration, filing or qualification pursuant to Sections 2 and 3 of this
Agreement, which amount shall be limited to $15,000 for each such registration,
filing or qualification; provided, however, that the Company shall not be
required to reimburse the Investors’ for fees and disbursements of Investors’
Counsel in accordance with the foregoing with respect to more than three (3)
such registrations. Notwithstanding the foregoing, in connection with any
offerings pursuant to a Registration Statement filed in accordance with this
Agreement, each Investor shall pay (i) any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities by such Investor,
(ii) any fees and expenses of brokers, advisors, accountants or counsel to such
Investor (other than as set forth in the immediately preceding sentence) and
(iii) any applicable transfer or similar taxes.

 

6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

14

 



 

(a) To the fullest extent permitted by law, the Company shall indemnify and hold
harmless each Investor, the directors, officers, partners, members, employees,
agents, representatives of, and each Person, if any, who controls any Investor
within the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses, joint or several (collectively, “Claims”), incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations”). Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person or by counsel to such Indemnified
Person for such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto if such prospectus was timely made available by the Company
pursuant to Section 3(d); and (ii) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

 

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor shall, severally and not jointly, indemnify
and hold harmless, to the fullest extent permitted by law, the Company, each of
its directors and officers who signs the Registration Statement and each Person,
if any, who controls the Company within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor or by counsel to such
Investor expressly for use in connection with such Registration Statement;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

 

15

 



 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
selected by the Indemnified Person or the Indemnified Party and reasonably
acceptable to the indemnifying party, as the case may be; provided, however,
that an Indemnified Person or Indemnified Party shall have the right to retain
its own counsel with the fees and expenses of not more than one counsel for all
such Indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the Indemnified
Person or Indemnified Party, as applicable, the representation by such counsel
of the Indemnified Person or Indemnified Party, as the case may be, and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as a term thereof the giving by the claimant
or plaintiff to such Indemnified Party or Indemnified Person of an unconditional
release from all liability in respect to such Claim or litigation and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action as a result of such failure or delay.

 

16

 



 

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. Contribution.

 

If the indemnification provided for in Section 6 is unavailable or insufficient
to hold harmless an indemnified party in respect of any Losses, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as appropriate to reflect the relative fault
of the indemnifying party, on the one hand, and indemnified party, on the other
hand, which relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnified party or indemnifying party, and such parties’
relative intent, knowledge, access to information and opportunity to correct or
mitigate the damage in respect of or prevent the untrue statement or omission
giving rise to such indemnification obligation; provided, however, that: (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8. Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144, the
Company agrees that it will: (i) make and keep public information available, as
those terms are understood and defined in Rule 144; (ii) without limiting the
generality of the foregoing clause (i), file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements (or, if the
Company is not required to file such reports, it will, upon the reasonable
request of any Investor, make publicly available such necessary information for
so long as necessary to permit sales pursuant to Rule 144); and (iii) take all
such actions necessary to maintain its eligibility to sell such securities
pursuant to Rule 144. Upon the request of an Investor, the Company will deliver
to such Investor a written statement as to whether it has complied with such
requirements. The Company shall not terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

17

 



 

9. Assignment of Registration Rights.

 

The rights of any Investor under this Agreement may be assigned by such Investor
to any transferee of all or any portion of such Investor’s Registrable
Securities; provided, that: (i) the Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the Registrable Securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act or applicable
state securities laws; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence, the transferee or
assignee agrees in writing with the Company, in form and substance reasonably
acceptable to the Company, to be bound by all of the provisions contained
herein; and (v) such transfer shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement.

 

10. Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to this Agreement.

 

11. Lock-Up.

 

(a) Commencing on the date hereof and ending 180 days after the Closing Date (as
defined in the Securities Purchase Agreement) (the “Lock-Up Period”) each
Investor will not, and will cause any of its affiliates (as defined in Rule 144)
not to, (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase, make any short sale or otherwise dispose of or
agree to dispose of, directly or indirectly, any shares of Common Stock or
Common Stock Equivalents (each as defined in the Securities Purchase Agreement),
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the 1934 Act and
the rules and regulations of the SEC promulgated thereunder with respect to any
shares of Common Stock or Common Stock Equivalents owned directly by such
Investor (including holding as a custodian), or with respect to which such
Investor has beneficial ownership within the rules and regulations of the SEC
(collectively with respect to such Investor, the “Investor’s Shares”), (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any of the Investor’s
Shares, whether any such transaction above is to be settled by delivery of
shares of Common Stock or other securities, in cash or otherwise, or (iii)
publicly disclose the intention to do any of the foregoing.

 

18

 



 

(b) Notwithstanding the foregoing, such Investor may transfer the Investor’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein, (ii)
to any affiliate of such Investor provided that such affiliate agrees to be
bound in writing by the restrictions set forth herein or (iii) to any trust for
the direct or indirect benefit of such Buyer or the immediate family of such
Buyer, provided that the trustee of the trust agrees to be bound in writing by
the restrictions set forth herein, and provided further that, solely in the case
of clauses (i) and (iii), any such transfer shall not involve a disposition for
value. For purposes of this Section 11(b)(ii), “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
Such Investor now has, and, except as contemplated by the immediately preceding
sentence, for the duration of the Lock-Up Period will have, good and marketable
title to the Investor’s Shares, free and clear of all liens, encumbrances, and
claims whatsoever, except as set forth in the Transaction Documents (as defined
in the Securities Purchase Agreement) and under applicable securities laws. Such
Investor also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
Investor’s Shares except in compliance with the foregoing restrictions. Such
Investor understands and agrees that this Section 11(b)(ii) is irrevocable and
shall be binding upon such Investor’s heirs, legal representatives, successors,
and assigns.

 

12. Miscellaneous.

 

(a) This Agreement shall be effective as of the Closing Date. This Agreement
shall automatically terminate as to any Investor, at such time when such
Investor ceases to hold any Registrable Securities. This Agreement shall
terminate automatically, and the Company shall have no further obligations
hereunder, at such time when no Investor holds Registrable Securities.

 

(b) If the Company receives conflicting instructions, notices or elections from
two or more Persons with respect to the same Registrable Securities, the Company
shall act upon the basis of instructions, notice or election received from such
record owner of such Registrable Securities.

 

(c) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon delivery, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon delivery, when sent by electronic mail (provided that the sending
party does not receive an automated rejection notice); or (iv) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

19

 



 

If to the Company:

 

Marrone Bio Innovations, Inc.



1540 Drew Avenue



Davis, CA 95618



Telephone: 530-302-8289 Facsimile: 530-302-0189 Attention: Linda V. Moore,
General Counsel E-mail: lmoore@marronebio.com

 

With a copy (for informational purposes only) to:

 

Morrison & Foerster LLP



425 Market Street



San Francisco, CA 94105



Telephone: 415-258-6213 Facsimile: 415-276-7201 Attention: Alfredo B. D. Silva,
Esq. Email: ASilva@mofo.com

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC



6201 15th Avenue



Brooklyn, NY 11219



Telephone: 718-921-8337 Facsimile: 718-765-8795 Attention: Craig Colosso,
Relationship Manager E-mail: ccolosso@amstock.com

 

If to Investors’ Counsel:

 

Schulte Roth & Zabel LLP



919 Third Avenue



New York, NY 10022



Telephone: (212) 756-2000 Facsimile: (212) 593-5955 Attention: Eleazer Klein,
Esq. Email: eleazer.klein@srz.com

 



If to an Investor, to its address, facsimile number and/or email address set
forth on the Schedule of Investors attached hereto, with copies to such
Investor’s representatives as set forth on the Schedule of Investors, or to such
other address, facsimile number and/or email address to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or e-mail transmission containing
the time, date, recipient facsimile number or e-mail address and an image of the
first page of such transmission or (C) provided by a courier or overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

20

 



 

(d) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

(e) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(f) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(g) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement, the other Transaction Documents and the instruments referenced
herein and therein supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

 

21

 



 

(h) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

(i) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(j) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or electronic mail of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

 

(k) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(l) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if all of the Warrants held by
Investors then outstanding have been exercised for Registrable Securities
without regard to any limitations on exercise of the Warrants.

 

(m) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(n) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(o) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

 

* * * * * *

 

[Signature Page Follows]

 

22

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  COMPANY:         MARRONE BIO INNOVATIONS, Inc.         By: /s/ Pamela G.
Marrone   Name: Pamela G. Marrone   Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  INVESTORS:         OSPRAIE AG SCIENCE LLC         By: /s/ Dwight Anderson  
Name: Dwight Anderson   Title: Managing Member

 

[Signature Page to Registration Rights Agreement]

 

 

 

 



IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  INVESTORS:        

Ardsley Partners Renewable

Energy Fund, L.P.

        By: /s/ Steve Napoli   Name: Steve Napoli   Title: Partner

 

[Signature Page to Registration Rights Agreement]

 

 

 

 



IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  INVESTORS:         Van Herk Investments B.V.         By: /s/ E.G.A. Esveld  
Name: E.G.A. Esveld   Title: Deputy

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  INVESTORS:         IVY SCIENCE & TECHNOLOGY FUND,         By:

Ivy Investment Management Company,

its investment adviser,

        By: /s/ Zachary H. Shafran   Name: Zachary H. Shafran   Title: Senior
Vice President

 



  WADDELL & REED ADVISORS SCIENCE & TECHNOLOGY FUND,         By: Waddell & Reed
Investment Management     Company, its investment adviser,         By: /s/
Zachary H. Shafran   Name: Zachary H. Shafran   Title: Senior Vice President

 



  IVY VIP SCIENCE & TECHNOLOGY,         By:

Ivy Investment Management Company,

its investment adviser,

        By: /s/ Zachary H. Shafran   Name: Zachary H. Shafran   Title: Senior
Vice President

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  INVESTORS:         GORDON SNYDER, as Administrative Agent         By: /s/
Gordon Snyder   Name: Gordon Snyder   Title: Administrative Agent

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  INVESTORS:        

NATIONAL SECURITIES CORPORATION,

as Placement Agent

        By: /s/ Jonathan Rich   Name: Jonathan Rich   Title: EVP – Head of
Investment Banking

 

[Signature Page to Registration Rights Agreement]

 

 

 

 



SCHEDULE OF INVESTORS

 

 



Investor

  Investor Address
and Facsimile Number   Investor’s Representative’s Address
and Facsimile Number          

Ospraie Ag Science LLC





 

c/o Ospraie Management LLC



437 Madison Avenue, 28th Floor



New York, NY 10022



Attention: Dwight Anderson



Telephone: (212) 602-5000



Email: dwighta@ospraie.com

 

Schulte Roth & Zabel LLP



919 Third Avenue



New York, NY 10022



Attention: Eleazer Klein, Esq.



Facsimile: (212) 593-5955



Telephone: (212) 756-2000



Email: eleazer.klein@srz.com

 





and





 

ParkRiver Fund Solutions



437 Madison Avenue, 28th Floor



New York, NY 10022



Attention: Scott Baglio



Telephone: (212) 602-5002



Email: sbaglio@parkriverfs.com



 

Ardsley Partners Renewable Energy Fund, L.P.  

Ardsley Partners Renewable Energy Fund, L.P.



262 Harbor Drive, 4th Floor



Stamford, CT 06902



Attention: Steve Napoli



Facsimile: (203) 355-0715



Telephone: (203) 564-4230



Email: steve@ardsley.com

 

Tannenbaum Helpern Syracuse & Hirschtritt LLP



900 Third Avenue



New York, NY 10022



Attention: Wayne H. Davis



Tel: (212) 508-6705



Fax: (646) 390-6971



Email: davis@thsh.com

 

Van Herk Investments B.V.  

c/o Van Herk Investments B.V.



Lichtenauerlaan 30, 3062ME Rotterdam,



The Netherlands



Attention: E.G.A. Esveld



Telephone: +31 (0)10 241 1555



Email: e.esveld@vanherkgroep.nl

 

 



N/A



Ivy Science & Technology Fund; Waddell & Reed Advisors Science & Technology
Fund;



Ivy VIP Science & Technology

 

c/o Ivy Investment Management Company

Waddell & Reed Investment Management Company



6300 Lamar Avenue



Overland Park, KS 66202



Attention: Zachary H. Shafran,



Senior Vice President



Facsimile: (913) 236-1781



Telephone: (913) 236-1842



Email: zshafran@waddell.com

 

 

Kimberly A. Wingate

Waddell & Reed Financial, Inc.

6320 Lamar Avenue, Suite 110 Overland Park, KS 66202

Telephone: (913) 236-2672

Email: kwingate@waddell.com



Gordon Snyder, as Administrative Agent

 



Gordon Snyder



28 Middle Street, Suite 100



Keene, NH 03431



Telephone: (603) 721-9500



Email: gordonsnyder@pobox.com

 

 



Barrie Cowan

595 Laidley Street

San Francisco, CA 94131

Telephone: (415) 244-9095

Email: (415) 358-9710



National Securities Corporation

 



National Securities Corporation



200 Vesey Street, 25th Floor



New York, NY 10281



Telephone: 212-380-2819



Facsimile: 212-380-2828



Attention: Jonathan Rich, EVP – Head of Investment Banking



Email: jrich@nationalsecuritiesib.com

 



N/A

 



 

 

 



EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 



American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone: 718-921-8337

Facsimile: 718-765-8795

Attention: Craig Colosso, Relationship Manager

E-mail: ccolosso@amstock.com

 

Re: Marrone Bio Innovations, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Marrone Bio Innovations, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Registration Rights Agreement, dated as of December 15, 2017 (the
“Registration Rights Agreement”), entered into by and among the Company and the
persons named therein (collectively, the “Holders”) pursuant to which the
Company agreed, among other things, to register the resale of the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on ____________
___, 201_, the Company filed a Registration Statement on Form S-3 (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and to [our][my] knowledge,
based on a review of the Stop Orders page of the SEC’s website, there has not
been issued any stop order suspending its effectiveness nor have there been any
proceedings for that purpose instituted nor are any such proceedings pending
before or threatened by, the SEC and the Registrable Securities are available
for resale under the 1933 Act pursuant to the Registration Statement.

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
____________, 2018.

 

  Very truly yours,       [ISSUER’S COUNSEL]       By:_____________________

 

A-1

 

 

CC: [LIST NAMES OF HOLDERS]

 

A-2

 

 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The common stock being offered by the selling stockholders are those previously
issued to the selling stockholders, and those issuable to the selling
stockholders, upon exercise of the warrants. For additional information
regarding the issuances of those shares of common stock and warrants, see
“Private Placement of Common Shares and Warrants” above. We are registering the
shares of common stock in order to permit the selling stockholders to offer the
shares for resale from time to time. Except for the ownership of the shares of
common stock and the warrants, the selling stockholders have not had any
material relationship with us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
shares of common stock and warrants, as of ________, 2018, assuming exercise of
the warrants held by the selling stockholders on that date, without regard to
any limitations on exercises.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least the sum of
(i) the maximum number of shares of common stock issued and (ii) the maximum
number of shares of common stock issuable upon exercise of the related warrants,
determined as if the outstanding warrants were exercised in full as of the
trading day immediately preceding the date this registration statement was
initially filed with the SEC, each as of the trading day immediately preceding
the applicable date of determination and all subject to adjustment as provided
in the registration right agreement, without regard to any limitations on the
exercise of the warrants. The fourth column assumes the sale of all of the
shares offered by the selling stockholders pursuant to this prospectus.

 

Annex I-1

 

 




Name of Selling Stockholder Number of shares of Common Stock Owned Prior to
Offering Maximum Number of shares of Common Stock to be Sold Pursuant to this
Prospectus Number of shares of Common Stock Owned After Offering

 

Ospraie Ag Science LLC

 

Ardsley Partners Renewable Energy Fund, L.P.

 

Van Herk Investments B.V.

 

Ivy Science & Technology Fund; Waddell & Reed Advisors Science & Technology
Fund; Ivy VIP Science & Technology

 

Gordon Snyder

 

National Securities Corporation

     

 

Annex I-2

 

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock previously issued and upon
exercise of the warrants to permit the resale of these shares of common stock by
the holders thereof and holders of the shares of common stock warrants from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling stockholders of the shares of common
stock. We will bear all fees and expenses incident to our obligation to register
the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

●   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;       ●   in the
over-the-counter market;       ●   in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;       ●   through the
writing of options, whether such options are listed on an options exchange or
otherwise;       ●   ordinary brokerage transactions and transactions in which
the broker-dealer solicits purchasers;       ●   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;      
●   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;       ●   an exchange distribution in accordance with the rules
of the applicable exchange;       ●   privately negotiated transactions;       ●
  short sales;       ●   sales pursuant to Rule 144;       ●   broker-dealers
may agree with the selling securityholders to sell a specified number of such
shares at a stipulated price per share;       ●   a combination of any such
methods of sale; and       ●   any other method permitted pursuant to applicable
law.

 

Annex I-3

 

 



If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

Annex I-4

 



 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $______ in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

Annex I-5

 

 

